PER CURIAM.
Petitioner seeks our writ of prohibition to remove the respondent judge from hearing any further proceedings below. Because this court deemed the petition sufficient to warrant the issuance of a rule to show cause, that was done. No response to this court’s directive to show cause why the petition should not be granted has been filed. Therefore, we issue the writ and prohibit the Honorable Raymond T. McNeal from any further action in the lower court ease involving the parties to the petition.
WRIT ISSUED.
DAUKSCH, GOSHORN and THOMPSON, JJ., concur.